Grant, J.
I concur in the conclusion.reached by my Brother Long. The general rule is conceded that a bond of indemnity, taken by a sheriff to indemnify him for willful neglect of duty in the service of process of the court, is founded on an illegal consideration, and is void as against public policy, both at common law and under the statute of this State. 3 Comp. Laws 1897, § 11332. To be void under the statute, and to subject the-officer to the penalty therein provided, the neglect or refusal must be willful. It is also conceded that there are many cases where such acts are not held void as against public policy, and where such bonds of indemnity are-sustained. When a party seeks to take advantage of his own act and of the act of an officer, done at his request and for his benefit, at his urgent solicitation and at the advice of his attorney, who is an officer of the court, the act done must be clearly shown to be “injurious to the public, or *423against the public good.” It was said in Richardson v. Mellish, 2 Bing. 229:
“It [public policy] is a very unruly horse, and when once you get astride it you never know where it will carry you. It may lead you from the sound law. It is never argued at all but when other points fail.”
Such a horse must be ridden with great care and discrimination.
The learned counsel for the appellants concede that there are exceptions to the rule. They say:
“We are aware that an exception exists to the rule in that class of cases where the act indemnified against is apparently right, and in the furtherance of a legal claim, and the party committing the act is ignorant of the fact that he is doing wrong; the distinction being that, if the act threatened or agreed to be done is known at the time to be wrongful, an express promise to indemnify is illegal, but, if this is not known at the time, and the act is seemingly lawful, the bond of indemnity is valid.”
Mr. Price, who was the attorney for these defendants in the suit in which the execution was issued, advised the sheriff that the execution was void. The question had never been decided. It was doubtful. The court below held with the contention of Mr. Price, but that decision was reversed in this court. How can Mr. Price now contend that the “act indemnified against was not apparently right, and in the furtherance of a legal claim?” The sheriff was not a lawyer; Mr. Price was. Mr. Price informed the sheriff that he would be liable in damages if he made the levy. He was willing, therefore, under the advice of Mr. Price, to take a bond which would protect him, and also would insure the collection of the plaintiff’s claim, if the court should decide against Price’s contention. I think the case is clearly within the following decisions: Shotwell v. Hamblin, 23 Miss. 156 (55 Am. Dec. 83); Gleason v. Briggs, 28 Vt. 135; Randle v. Harris, 6 Yerg. 508; County of Strafford v. Jackson, 14 N. H. 16; Town of Stonington v. Powers, 37 Conn. *424439; Joyce v. Williams, Tayl. (N. C.) 27; Foster v. Clark, 19 Pick. 329. The sheriff acted in entire good faith, and so undoubtedly did these defendants and their attorney, Price. There has been no willful misconduct or bad faith on the part of any one, unless it has been on the part of these defendants in now trying to avoid the consequences of the kindly act of the sheriff to benefit them. I think the case is clearly within the exception, and not within the rule.
Montgomery, C. J., concurred with Grant, J.